DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (JP 2014149508) in view of Noritsune (US Pub. 20100207292).
Regarding claims 11, Takagi discloses:
An optical layered film, (refer to fig. 1 and paragraph 22. Describes laminated retardation film of the present invention comprises a resin layer A1, a resin layer B and a resin layer A2) comprising at least one A layer including a -4-Attorney Docket No. 20PO106SAK Application No. 16/647,521 thermoplastic resin [A] and a B layer formed of a thermoplastic resin [B], (refer to fig. 1 and paragraph 23. Describes the resin layer A1 is a layer composed of the resin A1. It is preferable to use a thermoplastic resin as the resin A1. Para. 39, describes: The resin layer B is a layer composed of the resin B. It is preferable to use a thermoplastic resin as the resin B) wherein the at least one A layer is provided on at least one of surfaces of the B layer, (refer to fig. 1 and paragraph 22. Describes the resin layer A1 and the resin layer B are directly in contact with each other, and the resin layer B and the resin layer A2 are in direct contact with each other) 
A thickness-direction retardation Rthb of the B layer satisfies the following formula (1) IRthbl ≤ 40 nm, (refer to fig. 1 and paragraph 56. Describes a specific value of the retardation Rth A2 in the thickness direction of the resin layer A 2 measured at a wavelength 550 preferably satisfies 10 nm ≦ Rth A 2 ≦ 40 nm) 
A tensile elongation at break Sa of a 1.5 mm-thick film (al) formed of the thermoplastic resin [A] satisfies the following formula (2): Sa > 100%, (refer to fig. 1 and paragraphs 44, 50. Describes the elongation at break of the resin B at the glass transition temperature Tg A1 of the resin A1 is preferably 50% or more, more preferably 80% or more. Here, the upper limit of the elongation at break of the resin B is not particularly limited, but it is usually 200% or less. Para. 50, describes: The thickness of the resin layer B is preferably 40 μm or more)
Takagi does not disclose:
A tensile elongation at break Sb of the B layer satisfies the following formula (5): (5) 5% <Sb <60%.
Noritsune teaches:
A tensile elongation at break Sb of the B layer satisfies the following formula (5): (5) 5% <Sb <60%, (refer to paragraph 201. Describes an elongation at break is preferably not less than 3% and not more than 100%, more preferably not less than 5% and not more than 80%, and preferably not less than 8% and not more than 50%).
The two references are analogous art because they both relate with the same field of invention of thermoplastic resin film for a liquid crystal display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the certain range of elongation at break of a film as taught by Noritsune with the liquid crystal display device as disclose by Takagi. The motivation to combine the Noritsune reference is to provide a thermoplastic resin film with good thickness accuracy can be formed.
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (JP 2014149508) in view of Toyoshima et al (US Pub. 20070285777).
Regarding claims 17, Takagi discloses:
An optical layered film, (refer to fig. 1 and paragraph 22. Describes laminated retardation film of the present invention comprises a resin layer A1, a resin layer B and a resin layer A2) comprising at least one A layer including a thermoplastic resin [A] and a B layer formed of a thermoplastic resin [B], (refer to fig. 1 and paragraph 23. Describes the resin layer A1 is a layer composed of the resin A1. It is preferable to use a thermoplastic resin as the resin A1. Para. 39, describes: The resin layer B is a layer composed of the resin B. It is preferable to use a thermoplastic resin as the resin B) wherein the at least one A layer is provided on at least one of surfaces of the B layer, (refer to fig. 1 and paragraph 22. Describes the resin layer A1 and the resin layer B are directly in contact with each other, and the resin layer B and the resin layer A2 are in direct contact with each other) 
A thickness-direction retardation Rthb of the B layer satisfies the following formula (1) IRthbl ≤ 40 nm, (refer to fig. 1 and paragraph 56. Describes a specific value of the retardation Rth A2 in the thickness direction of the resin layer A 2 measured at a wavelength 550 preferably satisfies 10 nm ≦ Rth A 2 ≦ 40 nm)
A tensile elongation at break Sa of a 1.5 mm-thick film (al) formed of the thermoplastic resin [A] satisfies the following formula (2): Sa > 100%, (refer to fig. 1 and paragraphs 44, 50. Describes the elongation at break of the resin B at the glass transition temperature Tg A1 of the resin A1 is preferably 50% or more, more preferably 80% or more. Here, the upper limit of the elongation at break of the resin B is not particularly limited, but it is usually 200% or less. Para. 50, describes: The thickness of the resin layer B is preferably 40 μm or more) 
Takagi does not disclose:
The thermoplastic resin [B] includes a polymer containing an alicyclic structure
Toyoshima teaches:
The thermoplastic resin [B] includes a polymer containing an alicyclic structure, (refer to fig. 1 and paragraph 46. Describes the thermoplastic resin forming the layer b, an alicyclic structure-containing polymer)
The two references are analogous art because they both relate with the same field of invention of liquid crystal display with thermoplastic resin.

Regarding claim 13, Takagi does not disclose:
Wherein the thermoplastic resin [B] includes a polymer containing an alicyclic structure.
Toyoshima teaches:
Wherein the thermoplastic resin [B] includes a polymer containing an alicyclic structure, (refer to fig. 1 and paragraph 46. Describes the thermoplastic resin forming the layer b, an alicyclic structure-containing polymer)
Regarding claim 13, refer to the motivation of claim 17.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (JP 2014149508) in view of Noritsune (US Pub. 20100207292) further in view of Katami et al (WO2017014242 as US Pub. 20180319127).
Regarding claims 14, Takagi and Noritsune disclose:
A touch panel comprising a touch sensor member and an image display element, wherein the touch sensor member includes a first electroconductive layer, the optical layered film according to claim 11, and a second electroconductive layer in this order, and is provided on a viewing side of the image display element.
Katami teaches:
A touch panel comprising a touch sensor member and an image display element, (refer to fig. 8D and paragraph 99. Describes a touch panel 90 (touch sensor-equipped display panel 90)) wherein the touch sensor member includes a first electroconductive layer, (refer to fig. 8D and paragraph 99. Describes a patterned transparent electroconductive layer 93 made of ITO. By using the pressure-sensitive adhesive layer 13-2 located on the viewing side in the polarizing film laminate 52) the optical layered film, (refer to fig. 8D and paragraph 98. Describes the refractive indexes of the refractive index adjustment zones 13b in the two pressure-sensitive adhesive layers 13-1, 13-2 may be determined in relation with respective optical elements adjacent to them) according to claim 11, and is provided on a viewing side of the image display element, (refer to fig. 8D and paragraph 99. Describes by using the pressure-sensitive adhesive layer 13-2 located on the viewing side in the polarizing film laminate 52).
The three references are analogous art because they both relate with the same field of invention of liquid crystal display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an electroconductive layer to a touch panel as taught by Katami with the certain range of elongation at break of a film as taught by Noritsune with the liquid crystal display device as disclose by Takagi. The motivation to combine the Katami reference is to reduce reflected light to enable the problem "poor pattern invisibility" to become less likely to occur.
An embodiment of Katami does not teach:
A second electroconductive layer in this order
One embodiment of Katami teaches:
A second electroconductive layer in this order, (refer to fig. 16A-B and paragraph 134, 142. Depicts secondary ITO).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (JP 2014149508) in view of Toyoshima et al (US Pub. 20070285777) further in view of Katami et al (WO2017014242 as US Pub. 20180319127).
Regarding claims 19, Takagi and Toyoshima disclose:
A touch panel comprising a touch sensor member and an image display element, wherein the touch sensor member includes a first electroconductive layer, the optical layered film according to claim 17, and a second electroconductive layer in this order, and is provided on a viewing side of the image display element.
Katami teaches:
A touch panel comprising a touch sensor member and an image display element, (refer to fig. 8D and paragraph 99. Describes a touch panel 90 (touch sensor-equipped display panel 90)) wherein the touch sensor member includes a first electroconductive layer, (refer to fig. 8D and paragraph 99. Describes a patterned transparent electroconductive layer 93 made of ITO. By using the pressure-sensitive adhesive layer 13-2 located on the viewing side in the polarizing film laminate 52) the optical layered film, (refer to fig. 8D and paragraph 98. Describes the refractive indexes of the refractive index adjustment zones 13b in the two pressure-sensitive adhesive layers 13-1, 13-2 may be determined in relation with respective optical elements adjacent to them) according to claim 17, and is provided on a viewing side of the image display element, (refer to fig. 8D and paragraph 99. Describes by using the pressure-sensitive adhesive layer 13-2 located on the viewing side in the polarizing film laminate 52).
An embodiment of Katami does not teach:
A second electroconductive layer in this order
One embodiment of Katami teaches:
A second electroconductive layer in this order, (refer to fig. 16A-B and paragraph 134, 142. Depicts secondary ITO).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 1, 3, 6, and 8-10 allowed.
Claims 12, 15-16, 18, and 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not disclose or suggest wherein the thermoplastic resin [A] includes a hydrogenated product [2] of a block copolymer or an alkoxysilyl group-modified product [3] of the hydrogenated product [2] of the block copolymer, the hydrogenated product [2] of the block copolymer is a substance having a structure formed by hydrogenating the block copolymer [1], the block copolymer [1] includes two or more polymer blocks [C] per one molecule of the block copolymer [1] containing an aromatic vinyl compound unit, and one or more polymer blocks [D] per one molecule of the block copolymer [1] containing a chain conjugated diene compound -7-Attorney Docket No. 20P0106SAK Application No. 16/647,521 unit, and a ratio (wC/wD) of a weight fraction wC of the polymer block [C] in an entirety of the block copolymer [1] with respect to a weight fraction wD of the polymer block [D] in the entirety of the block copolymer [1] is 30/70 to 60/40, and the hydrogenated product [2] of the block copolymer is a substance in which carbon-carbon unsaturated bonds of a main chain and a side chain of the block copolymer [1] and carbon-carbon unsaturated bonds of an aromatic ring thereof have been hydrogenated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        04/21/2021